Citation Nr: 0122095	
Decision Date: 09/06/01    Archive Date: 09/12/01

DOCKET NO.  01-02 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for Augmentin induced 
meningitis.

2.  Entitlement to service connection for hysterectomy due to 
chronic pelvic adhesive disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1992 to July 
1998. 

The case arises from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained by the 
RO.  

2.  The record includes competent medical evidence showing 
the veteran has residuals of Augmentin induced meningitis, 
and of a nexus between such residuals and in-service use of 
Augmentin.

3.  The record includes competent medical evidence showing 
the veteran underwent a hysterectomy due to chronic pelvic 
adhesive disease, and of a nexus between her hysterectomy and 
in-service pelvic inflammatory disease.


CONCLUSIONS OF LAW

1.  Augmentin induced meningitis was incurred during the 
veteran's active service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

2.  Hysterectomy due to chronic pelvic adhesive disease is 
linked to the veteran's active service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp 2000); 38 C.F.R. §§ 3.102, 3.303 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which applies to all pending claims for VA 
benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the VA with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 112 Vet. App. 477 (1999), withdrawn sub nom, Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that the VA cannot assist in the 
development of a claim that is well grounded.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

First, the VA has a duty to notify the veteran and his/her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his/her claim.  See VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  

In the present case, although the RO did not have the benefit 
of the explicit provisions of the VCAA, the VA's redefined 
duty to assist has been fulfilled.  The Board finds that the 
veteran has been provided adequate notice as to the evidence 
needed to substantiate her claims for service connection.  
The Board concludes that discussions, as contained in the 
rating decisions, in the subsequent statement of the case, 
and in correspondence to the veteran, have provided her with 
sufficient information regarding the applicable regulations 
and regarding the evidence necessary to substantiate her 
claims.  The Board finds, therefore, that such documents are 
essentially in compliance with the VA's revised notice 
requirements.  The Board finds that the VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, particularly in view of the Board's 
grant of benefits in this case.  The evidence of record 
includes the veteran's service medical records, records of 
treatment following service, reports of VA examinations, and 
personal statements made by the veteran advancing her 
contentions.  The veteran was given the opportunity to 
present testimony during an appeal hearing, but she declined 
such opportunity. 

The Board is aware that the veteran's April 2000 VA 
examination rating the claimed hysterectomy due to chronic 
pelvic adhesive disease does not appear to provide a definite 
conclusion as to its etiology, given the wording included in 
the report.  However, in light of the clinical evidence 
presented below, and in light of the Board's ultimate 
decision to grant this claim, the Board finds that it is not 
necessary to schedule the veteran for a rating examination in 
connection with the claim.  Therefore, no further assistance 
to the veteran regarding the development of evidence is 
required.  See generally VCAA.  

Generally, service connection may be granted for a disability 
resulting from a disease or injury that was incurred in or 
aggravated by service.  See 38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.102, 3.303 (2000).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2000).  In 
the present case, while a showing of a "well-grounded 
claim" is no longer a valid basis for establishment of 
service connection, see VCAA, supra, the basic elements for 
establishing service connection, irrespective of the "well-
grounded" doctrine, have remained unchanged.  There must be 
medical evidence of a present disability, evidence of an 
injury or disease in service, and competent medical evidence 
of a nexus or link between the currently diagnosed disorder 
and the veteran's active service.  

I.  Augmentin Induced Meningitis.

The veteran claims that she currently suffers from the 
residuals of meningitis incurred as a result of her in-
service use of Augmentin prescribed as treatment for a 
sinusitis infection.  Her service medical records confirm 
that she was diagnosed with probable sinusitis and was 
treated with Augmentin 250 milligrams, as per July 1997 
notations.  Additional July 1997 notations indicate the 
veteran reported she was told she had Augmentin induced 
meningitis and that she should be considered allergic to 
Augmentin.  Lastly, the veteran's March 1998 report of 
medical history and discharge examination report indicate she 
had meningitis in 1997 and a history of headaches since her 
meningitis. 

With respect to the post service medical history, medical 
records from the Yakima Valley Memorial Hospital indicate the 
veteran was hospitalized from July 9, 1997 to July 12, 1997 
for complaints of severe headache for several days.  Upon 
admission, she reported that she had sinusitis for a week and 
had been taking Augmentin 250 milligrams up until the day of 
her admission.  She also had a prior history of meningitis in 
1989 without sequelae.  The veteran's entrance diagnosis was 
meningitis, aseptic versus partially treated bacterial 
meningitis.  However, upon discharge, her diagnosis was 
meningitis, likely secondary to medication (Augmentin) versus 
aseptic.  The hospitalization report further noted that most 
of the evidence pointed towards aseptic meningitis but also 
some evidence pointed towards early bacterial meningitis.  
Given the veteran's recovery within two days and after 
consulting with local internists, the Ears-Nose-Throat 
department, and Infections Disease care, it was the opinion 
of the veteran's treating physician that her meningitis was 
most likely drug induced, probably secondary to Augmentin, as 
opposed to aseptic.  Lastly, a February 1998 VA examination 
report indicates the veteran had Augmentin induced meningitis 
with residuals.  She was noted to continue to suffer from 
ongoing congestion and earache, and that her headaches had 
resolved.

Given the above described medical evidence, the Board finds 
that the evidence supports a grant of service connection for 
Augmentin induced meningitis.  The veteran's service medical 
records show she was in fact treated with Augmentin for 
probable sinusitis, and the July 1997 hospitalization summary 
from the Yakima Valley Memorial Hospital conclusively 
diagnoses the veteran with meningitis likely secondary to 
medication (Augmentin).  These facts, in conjunction with all 
other relevant evidence of record, provide a sufficient basis 
to conclude that the claimed Augmentin induced meningitis is 
related to her active service.  As such, the Board finds that 
the evidence is at least in relative equipoise, that the 
benefit of the doubt rule is applicable to this claim, and 
that, resolving all reasonable doubt in the veteran's favor, 
a grant of service connection for Augmentin induced 
meningitis is warranted. 38 U.S.C.A. §§ 1110, 5107 (West 1991 
& Supp 2000); 38 C.F.R. §§ 3.102, 3.303 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

II.  Hysterectomy Due to Chronic Pelvic Adhesive Disease.

In May 1999, the veteran underwent a hysterectomy due to 
pelvic pain and bleeding, and chronic pelvic adhesive 
disease.  She contends that she was treated during her active 
service for pelvic inflammatory disease (PID), which in turn 
led to her chronic pelvic adhesive disease and eventually to 
her hysterectomy. 

In this regard, the service medical records show the veteran 
was treated for various gynecological problems during her 
active service.  Specifically, May 1993 notations indicate 
she had a 2 week history of abdominal pain, and July 1993 
notations show she was diagnosed with Trichomonas.  
Additionally, September 1995 notations indicate she had acute 
abdominal/pelvic pain secondary to probable PID, and October 
1995 notations revealing she was diagnosed with rule out 
endometriosis and had completed empiric therapy for PID.  
Lastly, September 1998 notations show the veteran was again 
suffering from acute abdominal/pelvic pain with a probable 
diagnosis of PID.

The post service medical evidence includes medical records 
from various private health care providers including, but not 
limited to the Yakima Valley Memorial Hospital, the 
Grant/Riverside Methodist Hospital, the Cornerstone Medical 
Clinic and Donald K. Bryan, M.D.  These records describe the 
treatment the veteran received over time for various 
gynecological problems.  Specifically, the Board notes that a 
May 1999 hospitalization report from the Grant/Riverside 
Methodist Hospital indicates the veteran was diagnosed with 
pelvic pain, pelvic bleeding, and chronic pelvic adhesive 
disease.  As a result, the veteran underwent lysis of pelvic 
adhesions, a total abdominal hysterectomy, right salpingo-
oophorectomy and suspension of the left ovary.  

Additionally, a September 1999 statement from Dr. Bryan notes 
that it is his opinion that the veteran underwent a 
hysterectomy for chronic pelvic inflammatory disease (PID).  
He further explained that the veteran had developed chronic 
pelvic adhesive disease as a result of having chronic PID 
with an initial episode of acute PID while in the service, 
and that it was well recognized that chronic PID is a sequela 
of acute PID.

Lastly, the Board notes the veteran underwent a VA 
examination in April 2000, which indicates that she was told 
she was having dysfunctional uterine bleeding not related to 
PID and that, at the time of her hysterectomy, multiple 
adhesions were taken down which could account for her ongoing 
pelvic pain.  In this respect, it was the examiner's opinion 
that if the pathologic findings on the operative report 
revealed a fibroid uterus, that in fact was the cause for the 
dysfunctional uterine bleeding and subsequent hysterectomy.  
However, following the examination, the veteran was diagnosed 
with status post total abdominal hysterectomy for 
dysfunctional uterine bleeding and pelvic adhesive disease 
which was dictated post-operatively to be secondary to pelvic 
inflammatory disease (PID).

The Board has evaluated the foregoing, and concludes that the 
evidence supports a grant of service connection for 
hysterectomy due to chronic pelvic adhesive disease.  The 
veteran contends that her hysterectomy was secondary to 
pelvic adhesive disease, which in turn was caused by her in-
service PID.  And, as noted above, her service medical 
records in fact show she was treated for acute 
abdominal/pelvic pain and was diagnosed with probable PID on 
at least two occasions during her active service.  The record 
further reflects, as indicated in Dr. Bryan's September 1999 
statement, that chronic PID is a known sequelae of acute PID, 
and that the veteran developed chronic adhesive disease as a 
result of having chronic PID which began during the veteran's 
active service.

The Board finds that the medical evidence described, in 
conjunction with all other relevant evidence of record, 
provides a sufficient basis to conclude that her hysterectomy 
was secondary to pelvic adhesive disease, which in turn is 
related to her in-service episodes of pelvic inflammatory 
disease.  As such, the Board finds that the evidence is at 
least in relative equipoise, that the benefit of the doubt 
rule is applicable to this claim, and that, resolving all 
reasonable doubt in the veteran's favor, a grant of service 
connection for hysterectomy due to chronic pelvic adhesive 
disease is warranted. 38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp 2000); 38 C.F.R. §§ 3.102, 3.303 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


ORDER

Service connection for Augmentin induced meningitis is 
granted.  

Service connection for hysterectomy due to chronic pelvic 
adhesive disease is granted.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

